Order entered December 2, 2016




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-14-00856-CV

                   IN THE INTEREST OF C.S.B AND R.D.B, Children

                     On Appeal from the 255th Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DF-11-15158

                                           ORDER
      I hereby voluntarily recuse myself from hearing any matter in the above appeal.



                                                     /s/    ADA BROWN
                                                            JUSTICE